--------------------------------------------------------------------------------

Exhibit 10.67


[***]    DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
 
INTEL/MICRON CONFIDENTIAL
 


 
 


 
 


 
 


 

 
 
OMNIBUS AGREEMENT
 
BY AND BETWEEN
 
MICRON TECHNOLOGY, INC. AND INTEL CORPORATION
 
FEBRUARY 27, 2007







--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE 1.
 
MANAGEMENT
 
1
 
1.1
Board of Managers
1
1.2
 
Manufacturing Committee
 
2
 
ARTICLE 2.
 
DEBT FINANCING
 
2
 
2.1
Waiver of Rights to Mandatory Member Debt Financing
2
2.2
 
Payment of Member Notes
 
3
 
ARTICLE 3.
 
PERMITTED TRANSFERS
 
3
 
3.1
Intel Majority Purchase Right
3
3.2
Purchase of Remaining Interest
3
3.3
 
Purchase of Interest to Effect a Change in Consolidating Member
 
3
 
ARTICLE 4.
 
LIQUIDATING EVENTS AND TRIGGERING EVENTS
 
4
 
4.1
Optional Termination Rights
4
4.2
Metric Events
4
4.3
 
[***]% Dissolution Rights
 
5
 
ARTICLE 5.
 
PURCHASE OPTIONS; FAB ALLOCATION PROCESS
 
6
 
5.1
Micron Purchase Option on [***]
6
5.2
Intel Purchase Option
6
5.3
Additional Micron Option
7
5.4
Remaining Facilities Draft
7
5.5
Auction of Single Remaining Facility
9
5.6
 
Closing of Purchases
 
9
 
ARTICLE 6.
 
FORMATION OF ADDITIONAL ENTITIES
 
10
 
6.1
 
Formation of Foreign Facilities Company
 
10
ARTICLE 7.
 
DEFAULT
 
11
 
7.1
Event of Default
11
7.2
 
Specific Performance
 
11
 
ARTICLE 8.
 
MISCELLANEOUS PROVISIONS
 
12
 
8.1
Notices
12
8.2
Waiver
12
8.3
Assignment
13
8.4
Third Party Rights
13
8.5
Choice of Law
13
8.6
Headings
13
8.7
Entire Agreement
13
8.8
Severability
13
8.9
Counterparts
13
8.10
Further Assurances
13



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
 
8.11
Consequential Damages
13
8.12
Jurisdiction; Venue
14
8.13
Confidential Information
14
8.14
Reimbursement of Singapore Joint Venture Company Start-Up Costs
14
8.15
Dispute Resolution
14
8.16
Certain Matters
15
8.17
Authorized Representatives and Senior Authorized Representatives
16
8.18
Certain Interpretive Matters
16



 


 


APPENDICES
     
Appendix A
Definitions
Appendix B
Manufacturing Committee Charter



SCHEDULES
     
Schedule 1
Applicable Joint Ventures and Applicable Joint Venture Agreements
Schedule 2
Relatives






-ii-

--------------------------------------------------------------------------------




OMNIBUS AGREEMENT
 
This OMNIBUS AGREEMENT (this “Agreement”), is made and entered into as of this
27th day of February, 2007, by and between Micron Technology, Inc., a Delaware
corporation (“Micron”), and Intel Corporation, a Delaware corporation (“Intel”)
(Micron and Intel are each referred to individually as a “Party,” and
collectively as the “Parties”).
 
RECITALS
 
A.  Micron and Intel are parties to that certain Amended and Restated Limited
Liability Company Operating Agreement of IM Flash Technologies, LLC, dated
February 27, 2007 (the “IMFT Agreement”).
 
B.  Micron Singapore, a Wholly-Owned Subsidiary of Micron, and Intel Singapore,
a Wholly-Owned Subsidiary of Intel, are parties to that certain Limited
Liability Partnership Agreement of IM Flash Singapore, LLP, dated February 27,
2007 (the “IMFS Agreement”).
 
C.  Micron and Intel desire to establish certain terms and conditions pursuant
to which Micron and Intel and their respective Relatives will cooperate with
respect to their direct or indirect ownership of any Applicable Joint Venture.
 
D.  Capitalized terms used in this Agreement shall have the respective meanings
ascribed to such terms in Appendix A to this Agreement. Capitalized terms
followed by phrases such as “under any Applicable Joint Venture Agreement” or
“pursuant to any Applicable Joint Venture Agreement” shall have the respective
meanings ascribed to such terms under the appropriate Applicable Joint Venture
Agreement. Capitalized terms with “U.S.” added at the beginning are references
to such capitalized terms under the IMFT Agreement. Capitalized terms with
“Singapore” added at the beginning are references to such capitalized terms
under the IMFS Agreement. All references to “Board of Managers” of an Applicable
Joint Venture shall mean, as appropriate, the board of managers, board of
directors or similar governing body thereof, and all references to “Members” of
an Applicable Joint Venture shall mean the members, partners, stockholders or
similar equity owners thereof.
 
E.  Whenever phrases such as “the Party will not permit its Relatives to,” “the
Parties shall cause their respective Relatives to” or other similar language
requiring that a Party direct the actions of its Relatives, other than the U.S.
Joint Venture Company, are used herein it shall be deemed to mean that such
Party has caused or prohibited or will cause or prohibit such action by
exercising its rights as a majority or sole shareholder of the Relative to call
a meeting or request an action of the board of directors or other governing body
of the Relative in order to cause or prohibit such Relative’s action.
 
ARTICLE 1. 
MANAGEMENT
 
1.1  Board of Managers. (A) The Parties shall cause each Applicable Joint
Venture other than the U.S. Joint Venture Company to have a Board of Managers,
which shall consist of eight (8) individuals or such other number as the Members
under the Applicable Joint Venture Agreement may unanimously agree.
 


--------------------------------------------------------------------------------





 
(B)  Without the prior written consent of Intel, Micron will not, and will not
permit its Relatives to, (i) appoint to the Board of Managers of an Applicable
Joint Venture other than the U.S. Joint Venture Company more than one person who
is also a member of the Board of Managers of the U.S. Joint Venture Company, or
(ii) appoint to the Board of Managers of the U.S. Joint Venture Company more
than one person who is also a member of the Board of Managers of any other
Applicable Joint Venture; provided, however, that this restriction will not
apply with respect to any such Applicable Joint Venture for which Micron Members
are entitled to appoint all members of the Board of Managers. Without the prior
written consent of Micron, Intel will not, and will not permit its Relatives to,
(i) appoint to the Board of Managers of an Applicable Joint Venture other than
the U.S. Joint Venture Company more than one person who is also a member of the
Board of Managers of the U.S. Joint Venture Company, or (ii) appoint to the
Board of Managers of the U.S. Joint Venture Company more than one person who is
also a member of the Board of Managers of any other Applicable Joint Venture;
provided, however, that this restriction will not apply with respect to any such
Applicable Joint Venture for which Intel Members are entitled to appoint all
members of the Board of Managers.
 
(C)  Micron shall not, and shall not permit its Relatives to, and Intel shall
not, and shall not permit its Relatives to, appoint the U.S. Micron Executive
Officer or U.S. Intel Executive Officer, respectively, as one of its appointed
Managers under any Applicable Joint Venture Agreement (other than the IMFT
Agreement) if such person is a member of the Board of Managers of the U.S. Joint
Venture Company. Micron and Intel shall not appoint any executive officer of an
Applicable Joint Venture other than the U.S. Joint Venture Company to the Board
of Managers of the U.S. Joint Venture Company.
 
1.2  Manufacturing Committee.
 
(A)  Micron and Intel hereby establish a manufacturing committee (the
“Manufacturing Committee”) to, among other things, consult with the Members of
each of the Applicable Joint Ventures regarding its output of Joint Venture
Products. The membership, functions, objectives and procedures of the
Manufacturing Committee are more fully set forth in Appendix B to this
Agreement.
 
(B)  The Manufacturing Committee shall have a planning subcommittee (the
“Planning Subcommittee”). Micron and Intel shall, and shall cause their
respective Relatives that are Members under any Applicable Joint Venture
Agreement to, submit the reports and analysis produced by the manufacturing
planning personnel of the Applicable Joint Ventures to the Planning
Subcommittee. The Planning Subcommittee will formulate recommendations to be
submitted to the Manufacturing Committee for approval and action. The
membership, functions, objectives and procedures of the Planning Subcommittee
are more fully set forth in Appendix B to this Agreement.
 
ARTICLE 2. 
DEBT FINANCING
 
2.1  Waiver of Rights to Mandatory Member Debt Financing. The Parties hereby,
and shall cause their respective Relatives to, (A) waive their respective rights
to compel any Funding Member under any Applicable Joint Venture Agreement to
provide Mandatory Member Debt Financing under Section 3.1 of any Applicable
Joint Venture Agreement, (B) waive their respective rights to provide Mandatory
Member Debt
 
2

--------------------------------------------------------------------------------


Financing under Section 3.1 of any Applicable Joint Venture Agreement and (C)
agree to cause each Applicable Joint Venture in which they are Members to waive
its rights to compel any Funding Member under any Applicable Joint Venture
Agreement to provide Mandatory Member Debt Financing under Section 3.1 of any
Applicable Joint Venture Agreement, in each case other than with respect to the
Next Eligible Fab.
 
2.2  Payment of Member Notes. Intel and Micron shall not allow their respective
Relatives that are Members under any Applicable Joint Venture Agreement to elect
to receive payments on any Member Notes under any Applicable Joint Venture
Agreement held by such Relatives, unless the chief executive officer of Intel or
Micron, as applicable, has authorized the receipt of such payments in writing.
 
ARTICLE 3. 
PERMITTED TRANSFERS


3.1  Intel Majority Purchase Right. Intel shall not exercise, and shall prevent
its Relatives from exercising, rights to purchase an additional Interest under
any Applicable Joint Venture Agreement pursuant to Section 12.4(A) of any
Applicable Joint Venture Agreement (the “Majority Purchase Right”) unless Intel
and its Relatives have the right to, and do, simultaneously exercise, and
perform the obligations with respect to, the Majority Purchase Rights under
Section 12.4(A) of each of the Applicable Joint Venture Agreements. Micron and
Intel shall, and shall cause each of their Relatives to, effectuate the closing
of all of the Majority Purchase Rights under the Applicable Joint Venture
Agreements on the same date and time, at the same place and in the same manner.
 
3.2  Purchase of Remaining Interest. Micron and Intel shall not exercise, and
shall not permit their respective Relatives to exercise, rights to purchase the
remaining Interest under any Applicable Joint Venture Agreement pursuant to
Section 12.5 of any Applicable Joint Venture Agreement (the “[***]% Purchase
Right”) unless Micron or Intel, as applicable, and their respective Relatives,
as applicable, have the right to, and do, simultaneously exercise, and perform
the obligations with respect to, the [***]% Purchase Rights under Section 12.5
of each of the Applicable Joint Venture Agreements. Micron and Intel, as
applicable, shall, and shall cause each of their respective Relatives, as
applicable, to, effectuate the closing of all of the [***]% Purchase Rights
under the Applicable Joint Venture Agreements on the same date and time, at the
same place and in the same manner.
 
3.3  Purchase of Interest to Effect a Change in Consolidating Member. If a
Change in Consolidating Member under any Applicable Joint Venture Agreement
occurs causing Intel to become the Consolidating Member under such Applicable
Joint Venture Agreement, Intel shall, and shall cause all of its Relatives to,
exercise, and perform their obligations with respect to, their respective
purchase rights under Section 12.4(B) of each of the Applicable Joint Venture
Agreements (other than those in which Intel or its Relative is already the
Consolidating Member under such Applicable Joint Venture Agreement). If a Change
in Consolidating Member under any Applicable Joint Venture Agreement occurs and
Intel has exercised its rights in the immediately preceding sentence, Micron
shall, and shall cause all of its Relatives to, consent to
 
3

--------------------------------------------------------------------------------


the exercise of the purchase right set forth in Section 12.4(B) of each of the
Applicable Joint Venture Agreements. Micron and Intel agree, and shall cause
each of their Relatives, to effectuate the closing of all of the purchase rights
under Section 12.4(B) of the Applicable Joint Venture Agreements on the same
date and time, at the same place and in the same manner.
 
ARTICLE 4. 
LIQUIDATING EVENTS AND TRIGGERING EVENTS
 
4.1  Optional Termination Rights. Micron and Intel shall not exercise, and shall
not permit their respective Relatives to exercise, the right to cause a
Liquidating Event or Triggering Event, as applicable, pursuant to Section
13.1(A)(11) under any Applicable Joint Venture Agreement, unless (A) a
Liquidating Event or Triggering Event, as applicable, other than under Section
13.1(A)(11) has previously occurred under any Applicable Joint Venture
Agreement, (B) otherwise permitted by Section 4.2 of this Agreement, or (C) any
Applicable Joint Venture has otherwise dissolved or ceased to exist.
 
4.2  Metric Events. Upon the occurrence of any of the following events (each, a
“Metric Event”), the electing Party and its respective Relatives may exercise
their respective rights to cause a Liquidating Event or Triggering Event, as
applicable, pursuant to Section 13.1(A)(11) under any Applicable Joint Venture
Agreement:
 
(A)  the election of a Party by written notice to the other Party upon the
occurrence of a Balance Sheet Metric Event on or prior to the Transition Date;
provided, however, that such notice shall be given not more than thirty (30)
days after the receipt by the notifying Party and such notifying Party’s
Relatives from the Applicable Joint Ventures of financial reports indicating
that such Balance Sheet Metric Event has occurred;
 
(B)  the first day on which each of the following conditions is satisfied:
 
(1)  an Initial Operating Metric Event has occurred on or prior to the
Transition Date;
 
(2)  either Party provides a written notice (the “Election Notice”) to the other
Party of its election to, or to cause its Relatives to, trigger a Liquidating
Event or Triggering Event, as applicable, pursuant to Section 13.1(A)(11) under
the Applicable Joint Venture Agreements unless there is a Subsequent Operating
Metric Cure; provided, however, that:
 
(a)  the Election Notice shall be given only after completion of [***] Fiscal
Quarters after the Initial Operating Metric Event and only if a Subsequent
Operating Metric Cure has not occurred by the end of such [***] Fiscal Quarters;
 
(b)  such Election Notice shall be given not more than [***]after the later of
(i) receipt by the notifying Party and such notifying Party’s Relative from the
Applicable Joint Ventures of financial reports for the [***] Fiscal Quarter
after the Initial Operating Metric Event and (ii) the receipt by such
 
4

--------------------------------------------------------------------------------


Party of notice from the U.S. Joint Venture Company or the other Party that the
Transition Date has occurred; and
 
(c)  a Party who has not remitted in full its [***] of any [***] Capital
Contribution in accordance with Section 2.3(A) of the IMFT Agreement shall not
be eligible to submit an Election Notice unless the other Party failed to
contribute in full its [***] of that or any earlier [***] Capital Contribution
under Section 2.3(A) of the IMFT Agreement;
 
(3)  not less than [***] Fiscal Quarters after the Initial Operating Metric
Event have been completed;
 
(4)  there shall not have been a Subsequent Operating Metric Cure in any period
of [***] Fiscal Quarters completed prior to the end of the U.S. Fiscal Quarter
most recently completed prior to the date the Election Notice is given;
provided, however, that if the Election Notice is given in the [***] Fiscal
Quarter after the Initial Operating Metric Event, there shall not have been a
Subsequent Operating Metric Cure in any period of [***] Fiscal Quarters
completed prior to the end of, and including, such [***] Fiscal Quarter; and
 
(5)  [***] shall have expired from the date the Election Notice was given; or
 
(C)  the election of a Party by written notice to the other Party upon the
occurrence of a Critical Deadlock, provided such notice is given not more than
thirty (30) days after the later of the end of the [***] period described in
subsection (B) of the definition of Critical Deadlock and the receipt by the
electing Party and such electing Party’s Relative from the Applicable Joint
Ventures of financial reports indicating that no Subsequent Operating Metric
Cure has occurred in the period of [***] Fiscal Quarters described in subsection
(C) of the definition of Critical Deadlock.
 
For the purposes of this Section 4.2, the Parties shall, and shall cause each of
their respective Relatives that are Members under any Applicable Joint Venture
Agreement to, cause the Authorized Officers under any Applicable Joint Venture
Agreement, or the Chief Executive Officer under any Applicable Joint Venture
Agreement, or the Site Manager under any Applicable Joint Venture Agreement, as
applicable, to keep or cause to be kept adequate books and records that would
enable the Parties to determine, in combination with information from any other
Applicable Joint Venture, whether any Metric Event has occurred in any relevant
period.
 
4.3  [***]% Dissolution Rights. Micron and Intel shall not exercise, and shall
prevent their respective Relatives from exercising, rights to wind up the
affairs of any Applicable Joint Venture under any Applicable Joint Venture
Agreement pursuant to Section 13.1(A)(3) of any Applicable Joint Venture
Agreement (the “[***]% Dissolution Right”) unless Micron or Intel, as
applicable, and their respective Relatives, as applicable, have the right to,
and do, simultaneously exercise the [***]% Dissolution Rights under Section
13.1(A)(3) of each of the Applicable Joint Venture Agreements.
 
5

--------------------------------------------------------------------------------


ARTICLE 5. 
PURCHASE OPTIONS; FAB ALLOCATION PROCESS
 
Intel and Micron hereby agree that upon the occurrence of any Liquidating Event
or Triggering Event, as applicable, the Parties shall, and shall cause each of
their respective Relatives to, cause each of the Applicable Joint Ventures to
dispose of the Facilities owned or leased by any Applicable Joint Venture in
accordance with the following Purchase Options and Fab allocation process.
 
5.1  Micron Purchase Option on [***].
 
(A)  Within thirty (30) days after the [***]Determination Date, Micron may elect
to purchase all, but not less than all, of either (i) the [***] or (ii) the
equity interest in the [***] Facilities Company that owns or leases only the
[***]. Micron’s election to purchase (the “Micron [***] Purchase Option”) shall
be exercised by delivering a written notice (the “Micron [***] Exercise Notice”)
of such election to the other Party and the U.S. Joint Venture Company. The
purchase price for, as applicable, either (x) the [***] or (y) the equity
interest, purchased pursuant to the Micron [***] Purchase Option shall be the
[***] Value of such [***] or the equity interest in the applicable [***]
Facilities Company, respectively (excluding, for purposes of this determination,
any value attributable to the [***]).
 
(B)  In the event that Micron does not exercise the Micron [***] Purchase
Option, or does not otherwise acquire the [***] pursuant to this Article 4, then
Micron shall permit the [***] Joint Venture Company, or the purchaser of any
such [***] in an auction contemplated by this Agreement or by Section 13.11 of
the IMFT Agreement, as applicable, to have reasonable access to the Premises,
for a reasonable period and on a reasonable basis, in order to remove such [***]
from the Premises.
 
5.2  Intel Purchase Option.
 
(A)  If a Liquidating Event or Triggering Event, as applicable, occurs before
the [***] is an Operational Fab, then within thirty (30) days after the [***]
Determination Date, Intel may, subject to Section 5.4(C), elect to purchase all,
but not less than all, of either (i) the [***] and its Associated Assets or (ii)
the equity interest in the [***] Facilities Company that owns or leases only the
[***] and its Associated Assets, irrespective of whether the [***] is an
Operational Fab and irrespective of whether any additional [***].
 
(B)  If a Liquidating Event or Triggering Event, as applicable, occurs after the
[***] is an Operational Fab but before the [***] is an Operational Fab (a “Later
Liquidating Event”), then within thirty (30) days after the [***] Determination
Date, Intel may [***], subject to Section 5.4(C), elect to purchase under this
Section 5.2(B) all, but not less than all, of either (i) the [***] and its
Associated Assets under the [***] Joint Venture Agreement or (ii) the equity
interest in the [***] Joint Venture that owns or leases only the [***] and its
Associated Assets.
 
(C)  Intel shall exercise the purchase option contained in Sections 5.2(A) or
5.2(B) (in either case, an “Intel Purchase Option”) by delivering, or causing
its Relative, as appropriate, to deliver, a written notice (the “Intel Exercise
Notice”) of such election to the Applicable Joint Ventures and Micron. The
purchase price for, as applicable, either (i) (a) the
 
6

--------------------------------------------------------------------------------


[***] and its Associated Assets or (b) the [***] and its Associated Assets under
the [***] Joint Venture Agreement or (ii) the equity interest in (a) the [***]
Facilities Company that owns or leases only the [***] and its Associated Assets
or (b) the [***] Joint Venture that owns or leases only the [***] and its
Associated Assets, purchased pursuant to the Intel Purchase Option shall be the
[***] Value under the [***] Joint Venture Agreement of such assets or equity,
respectively.
 
5.3  Additional Micron Option.
 
(A)  If a Later Liquidating Event occurs, then within thirty (30) days after the
[***] Determination Date, Micron may, subject to Section 5.4(C), elect to
purchase under this Section 5.3(A) all, but not less than all, of either (i) the
[***] and its Associated Assets or (ii) the equity interest in the [***]
Facilities Company that owns or leases only the [***] and its Associated Assets.
 
(B)  Micron shall exercise the purchase option contained in Section 5.3(A) (the
“Micron Purchase Option”) by delivering a written notice (the “Micron Exercise
Notice”) of such election to the [***] Joint Venture Company and Intel. The
purchase price for, as applicable, either (i) the [***] and its Associated
Assets or (ii) the equity interest in the [***] Facilities Company that owns or
leases only the [***] and its Associated Assets, purchased pursuant to the
Micron Purchase Option shall be the [***] Value of such assets or equity,
respectively.
 
5.4  Remaining Facilities Draft.
 
(A)  Within fifteen (15) days (the “Fab Draft Period”) after the expiration of
the last to expire of the options set forth in Sections 5.1, 5.2 and 5.3 (to the
extent such options are applicable), any Facility or the equity of any
Facilities Company that owns or leases only a single Facility that is not the
subject of a Micron [***] Exercise Notice, an Intel Exercise Notice or a Micron
Exercise Notice (each such Facility, a “Remaining Facility”) shall be offered to
Intel or Micron or their respective Relatives that are Members under the
Applicable Joint Venture Agreement, as appropriate, for purchase at their
respective [***] Values under the Applicable Joint Venture Agreements in a draft
(the “Draft”) to be conducted under the following procedure; provided, however,
that in the event there is only one Remaining Facility, such Remaining Facility
shall be offered to Intel or Micron (or their respective Relatives that are
Members under the Applicable Joint Venture Agreement) under Section 5.5, and the
provisions of this Section 5.4 shall not apply to such Remaining Facility.
 
(B)  Within fifteen (15) days after the commencement of the Fab Draft Period,
the Parties will appoint an independent third party to administer the Draft (the
“Draft Administrator”). If the Parties fail to mutually agree on the Draft
Administrator within fifteen (15) days, Deloitte & Touche shall be appointed the
Draft Administrator by written request of either Party. Within fifteen (15) days
after the appointment of the Draft Administrator, each of the Parties or their
respective Relatives that are Members under the Applicable Joint Venture
Agreement, as appropriate, may submit a written bid to the Draft Administrator
for the right to select the first Facility to be acquired in the Draft under
this Section 5.4, unless the right to select the first Facility has been
designated pursuant to Section 5.4(C) or either of the last two
 
7

--------------------------------------------------------------------------------


sentences of this paragraph (B). Such bid shall be a binding, irrevocable offer
to pay in cash to the Applicable Joint Ventures as a fee for participating in
the Draft a sum specified by the bidding Party or such bidding Party’s Relative
in the bid for the right to select the first Facility in the Draft, such sum to
be allocated among the Applicable Joint Ventures in proportion to the aggregate
Capital Contribution Balances under the Applicable Joint Venture Agreement of
all Members under the Applicable Joint Venture Agreement of the Applicable Joint
Ventures. The Draft Administrator shall hold such bids in confidence until the
earlier of receipt of bids from both Parties or their respective Relatives that
are Members under the Applicable Joint Venture Agreement, as appropriate, and
the end of such fifteen (15)-day period, whereupon the Draft Administrator shall
announce to the Parties which Person submitted the highest bid on a timely basis
in accordance with the provisions hereof (the “First Drafter”). The First
Drafter shall pay the amount of its bid within ten (10) days thereafter by wire
transfer of immediately available funds. If no bids are timely submitted in
accordance with the provisions hereof, the Draft Administrator shall designate
by lot the Party who shall become the First Drafter. Notwithstanding the
foregoing, in the event of a Metric Event described in Section 4.2(C) after the
fifth anniversary of the Effective Date, the Party or its Relative, as
appropriate, who did not elect for the Critical Deadlock to be a Liquidating
Event or Triggering Event, as applicable, shall be the First Drafter without any
requirement to bid therefor. Notwithstanding the foregoing, if at the time of a
Liquidating Event or Triggering Event, as applicable, a Party’s Economic
Interest is above [***] percent ([***]%), that Party or its Relative, as
appropriate, will be the First Drafter without any requirement to bid therefor
and will also get [***], with the other Party or its Relative, as appropriate,
having the [***] and, notwithstanding anything to the contrary in Section
5.4(D), [***] between the Parties and their Relatives, as appropriate, [***]
(for the Party whose Economic Interest is above [***] percent ([***]%)) to one
(for the Party whose Economic Interest is below [***] percent ([***]%)) basis
(except that, if there are only [***] Remaining Facilities after a [***], the
[***] in that next [***] will be [***] to [***]).
 
(C)  Notwithstanding anything to the contrary in Sections 5.2 and 5.3 and this
Section 5.4, in the event of a Liquidating Event or Triggering Event, as
applicable, described in Section 13.1(A)(7)(ii) under any Applicable Joint
Venture Agreement, the Party or its Relative, as appropriate, electing under
such Section to wind up the Applicable Joint Venture on the occurrence of a U.S.
Member Change of Control or a Member Change of Control under such Applicable
Joint Venture Agreement shall be the First Drafter (or may designate its
Relative to be the First Drafter, if appropriate) without any requirement to bid
therefor, Sections 5.2 and 5.3 shall not be effective, and the [***] and its
Associated Assets and the [***] (if it is an Operational Fab) and its Associated
Assets under the Applicable Joint Venture Agreement shall be deemed to be
included in the Remaining Facilities for purposes of the draft contemplated by
this Section 5.4.
 
(D)  Within [***] ([***]) days after the date (the “Draft Commencement Date”) on
which the Draft Administrator announces the identity of the First Drafter, the
First Drafter may (but shall not be obligated to) select for purchase a [***] or
the equity of a Facilities Company that owns or leases [***] by written notice
to the Applicable Joint Venture and the other Party (the “Second Drafter”).
After such [***] ([***])-day period expires, but within [***] ([***]) days after
the Draft Commencement Date, the Second Drafter may or may cause its Relative
to, as appropriate, (but shall not be obligated to) select for purchase a [***]
or the equity of a Facilities Company that owns or leases [***] (other than that
selected previously by the First
 
8

--------------------------------------------------------------------------------


Drafter) by written notice to the Applicable Joint Venture and the other Party.
If there are [***] after the [***] selections by the First Drafter and the
Second Drafter, then after such [***] ([***])-day period expires, but within
[***] ([***]) days after the Draft Commencement Date, the First Drafter may or
may cause its Relative to, as appropriate, (but shall not be obligated to)
select for purchase a [***] or the equity of a Facilities Company that owns or
leases only [***] in the Draft. After such [***] ([***])-day period expires, but
within [***] ([***]) days after the Draft Commencement Date, the Second Drafter
may or may cause its Relative to, as appropriate, (but shall not be obligated
to) select for purchase a [***] or the equity of a Facilities Company that owns
or leases [***] in the Draft. After the foregoing [***], the Draft shall [***]
in the foregoing manner until (1) [***] in the Draft, (2) there [***], or (3)
neither Party wishes to [***].
 
5.5  Auction of Single Remaining Facility. If (1) there is only a single
Remaining Facility (and therefore no Draft has occurred) or (2) after the final
round of picks in the Draft under Section 5.4(D) there remains without a pick
only a single Remaining Facility, each Party may submit or may cause its
Relatives to submit, as appropriate, an irrevocable, binding written offer (a
“Remaining Facility Purchase Offer”) to purchase the Remaining Facility or the
equity of the Facilities Company that owns or leases only such Remaining
Facility. Such offer shall be submitted to the Draft Administrator within thirty
(30) days after the Draft Commencement Date (in the case of an auction under
clause (1) above) or thirty (30) days after the last pick was permitted to be
submitted in the Draft (in the case of an auction under clause (2) above).
Immediately after the end of such thirty (30) day period, the Draft
Administrator shall announce the winning bid.
 
5.6  Closing of Purchases. The closing of any purchase to be made under a
Purchase Option shall each take place as soon as reasonably practicable (but in
no event later than one-hundred twenty (120) calendar days) following the last
to occur of the expiration of any of the Micron [***] Purchase Option, the Intel
Purchase Option, the Micron Purchase Option or a Remaining Facility Purchase
Offer, the completion of the Draft and the expiration of the thirty (30) day
period contemplated by Section 5.5. The closing of any such Purchase Option
shall take place at the principal office of the Applicable Joint Venture that
owns or leases the relevant Facility, or at such other time and location as the
Parties or their Relatives, as appropriate, may mutually determine. At the
closing of the Purchase Options, the applicable assets, rights or equity
interest, as applicable, shall be conveyed, assigned or otherwise transferred to
the Party purchasing such assets, rights or equity (or such Party’s designee),
free and clear of any liens and encumbrances other than liens securing
indebtedness exclusively associated with the applicable Fab, and each Party (or
such Party’s designee) shall pay the Applicable Joint Venture the purchase price
for the assets, rights or equity it is purchasing from such Applicable Joint
Ventures by wire transfer of immediately available funds and such Applicable
Joint Venture shall deliver to each Party (or such Party’s designee) such
instrument(s) of conveyance as the purchasing Party (or such Party’s designee)
reasonably requests. For purposes hereof, the term “Purchase Options” shall mean
any purchase made under Section 5.4 and the Micron [***] Purchase Option, the
Intel Purchase Option, the Micron Purchase Option and any Remaining Facility
Purchase Offer.
 
9

--------------------------------------------------------------------------------


ARTICLE 6. 
FORMATION OF ADDITIONAL ENTITIES
 
6.1  Formation of Foreign Facilities Company. The Parties anticipate that each
new Facility that is to be developed by the Parties or any of their Affiliates
and that is to be located outside the United States and outside of Singapore
will be held in a separate entity (each, a “Foreign Facilities Company”) as the
Parties shall mutually determine in good faith. If the Parties fail to agree as
to the type of entity that will act as a Foreign Facilities Company with respect
to a Facility, then such Foreign Facilities Company shall be organized as an
entity (1) that is formed under the laws of the jurisdiction in which the
Facility is located, (2) that, to the extent permitted under the laws of such
jurisdiction, shall be an “eligible entity” as defined in United States Treasury
Regulation 301.7701-3(a), (3) that elects to be treated as a partnership for
United States federal income tax purposes, (4) in which each Party’s interest in
such Foreign Facilities Company is owned by a direct or indirect Wholly-Owned
Subsidiary of such Party (the “Foreign Facilities Company Member”) formed in the
jurisdiction in which the Foreign Facilities Company is formed (unless both
Parties consent to have such interest owned by an entity formed in another
jurisdiction), and (5) that will sell Joint Venture Product to the Foreign
Facilities Company Members using pricing methodology and terms comparable to the
pricing methodology and terms applicable to sales of Joint Venture Product by
the U.S. Joint Venture Company to the U.S. Members. If the immediately preceding
sentence applies to a Foreign Facilities Company, further transfers of Joint
Venture Product between each Foreign Facilities Company Member and its
Affiliates shall be structured in a manner that both Parties reasonably and in
good faith agree will maximize in a commercially reasonable manner and without
undue tax risk (including tax risks unrelated to the Foreign Facilities Company)
the benefits of owning the applicable Facility in the jurisdiction in which the
Foreign Facilities Company is formed. The Parties agree that the charter and
other organizational documents of each Foreign Facilities Company and all
contractual and other arrangements between any Applicable Joint Venture and such
Foreign Facilities Company, and between the Parties or their Affiliates and such
Foreign Facilities Company, shall have such terms and conditions as shall be
necessary to achieve the purposes of the Parties in entering into this Agreement
and the Applicable Joint Venture Agreements, viewed in the aggregate. The
Parties further agree that the charter, organizational documents, contractual
and other arrangements of the Foreign Facilities Company shall, [***], provide
[***] (including with respect to [***])[***]; provided, however, that at the
option of Intel, Intel may contribute additional funds to the capital of such
Foreign Facilities Company so that Intel shall own [***]% and Micron [***]% of
the shares or other ownership interests of such Foreign Facilities Company.
 
ARTICLE 7.
DEFAULT
 
7.1  Event of Default.
 
(A)  An “Event of Default” shall occur if a Party (the “Defaulting Party”) fails
to perform any material obligation under this Agreement.
 
(B)  Upon the occurrence of an Event of Default, the other Party (the
“Non-Defaulting Party”) shall have the right to deliver to the Defaulting Party
notice (a “Notice of
 
10

--------------------------------------------------------------------------------


Default”). The Notice of Default shall set forth the nature of the obligations
that the Defaulting Party has failed to perform. If the Defaulting Party fails
to cure the Event of Default within the Cure Period, the Non-Defaulting Party
may take any of the actions set forth in Section 7.1(C). For purposes hereof,
“Cure Period” means a period commencing on the date that the Notice of Default
is provided by the Non-Defaulting Party and ending (i) thirty (30) days after
Notice of Default is so provided, or (ii) in the case of any obligation (other
than an obligation to pay money) which cannot reasonably be cured within such
thirty (30) day period, such longer period not to exceed one hundred twenty
(120) days after the Notice of Default as is necessary to effect a cure of the
Event of Default, so long as the Defaulting Party diligently attempts to effect
a cure throughout such period.
 
(C)  Upon the occurrence of an Event of Default and the expiration of the Cure
Period set forth in Section 7.1(B), the Non-Defaulting Party may pursue all
legal and equitable rights and remedies against the Defaulting Party available
to it (subject to any limitations in this Agreement). The Defaulting Party shall
pay all costs, including attorneys’ fees, incurred by the other Member in
pursuing such legal remedies.
 
7.2  Specific Performance. The Parties agree that irreparable damage will result
if this Agreement is not performed in accordance with its terms, and the parties
agree that any damages available at law for a breach of this Agreement would not
be an adequate remedy. Therefore, the provisions hereof and the obligations of
the Parties hereunder shall be enforceable in a court of equity, or other
tribunal with jurisdiction, by a decree of specific performance, and appropriate
preliminary or permanent injunctive relief may be applied for and granted in
connection therewith. Except as otherwise limited by this Agreement, such
remedies and all other remedies provided for in this Agreement shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
that a party may have under this Agreement; provided, however, that in no event
shall a dissolution of an Applicable Joint Venture be permitted or occur as the
result of a breach of this Agreement unless such dissolution is permitted under
the terms and provisions of Section 13.1(A) of such Applicable Joint Venture
Agreement.
 
ARTICLE 8. 
MISCELLANEOUS PROVISIONS
 
8.1  Notices. All notices to any Applicable Joint Venture shall be sent
addressed to the Authorized Officers under the Applicable Joint Venture
Agreement, or the Chief Executive Officer under the Applicable Joint Venture
Agreement, or the Site Manager under the Applicable Joint Venture Agreement, as
applicable, at the Applicable Joint Venture’s principal place of business. All
notices to a Party shall be sent addressed to such Party at the address as may
be specified by the Party from time to time in a notice to the other Party,
provided that the initial notice address for each Party is as follows:
 
(A)  if to Intel:
 
Intel Corporation
2200 Mission College Blvd.
Mailstop SC4-203
Santa Clara, CA 95054
 
11

--------------------------------------------------------------------------------


Attention: General Counsel
Facsimile: (408) 653-8050


with a copy to:
 
Intel Corporation
2200 Mission College Blvd.
Mailstop RN6-46
Santa Clara, CA 95054
Attention: [***]
Facsimile: [***]


(B)  if to Micron:
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-4537


All notices are effective the next day, if sent by recognized overnight courier
or facsimile, or five (5) days after deposit in the United States mail, postage
prepaid, properly addressed and return receipt requested.
 
8.2  Waiver. The failure at any time of a Party to require performance by any
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by any other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
 
8.3  Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and permitted assigns of each party hereto. Except as
otherwise specifically provided in this Agreement, neither this Agreement nor
any right or obligation hereunder may be assigned or delegated in whole or in
part to any other Person.
 
8.4  Third Party Rights. Nothing in this Agreement, whether express or implied,
is intended or shall be construed to confer, directly or indirectly, upon or
give to any Person other than the Parties any legal or equitable right, remedy
or claim under or in respect of this Agreement or any covenant, condition or
other provision contained herein.
 
8.5  Choice of Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without giving effect to
the principles of conflict of laws thereof.
 
8.6  Headings. The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.
 
12

--------------------------------------------------------------------------------


8.7  Entire Agreement. This Agreement, together with the Appendices, Exhibits
and Schedules hereto and the agreements (including the Confidentiality
Agreement) and instruments expressly provided for herein, constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral and written, among the
parties hereto with respect to the subject matter hereof.
 
8.8  Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Law or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
8.9  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
8.10  Further Assurances. Each Party shall execute such deeds, assignments,
endorsements, evidences of transfer and other instruments and documents and
shall give such further assurances as shall be necessary to perform such Party’s
obligations hereunder. The obligations of the Parties set forth in this Section
8.10 shall survive the termination of this Agreement.
 
8.11  Consequential Damages. No Party shall be liable to any other Party under
any legal theory for indirect, special, incidental, consequential or punitive
damages, or any damages for loss of profits, revenue or business, even if such
party has been advised of the possibility of such damages.
 
8.12  Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be brought in a state or federal court located in Delaware and
each of the Parties to this Agreement hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any Party anywhere in the world,
whether within or without the jurisdiction of any such court.
 
8.13  Confidential Information.
 
(A)  The Parties shall abide by the terms of that certain Mutual Confidentiality
Agreement between Micron, Intel and the U.S. Joint Venture Company dated as of
the Effective Date, and as may be amended or replaced from time to time (the
“Confidentiality Agreement”),
 
13

--------------------------------------------------------------------------------


which agreement is incorporated herein by reference with respect to the
Applicable Joint Ventures, their Subsidiaries and the Facilities Companies and
the activities of the Applicable Joint Ventures, their Subsidiaries and the
Facilities Companies. The Parties agree that the Confidentiality Agreement shall
govern the confidentiality and non-disclosure obligations between the Parties
respecting the information provided or disclosed pursuant to this Agreement as
such information relates to the Applicable Joint Ventures, their Subsidiaries
and the Facilities Companies and their activities.
 
(B)  If the Confidentiality Agreement is terminated or expires and is not
replaced, such Confidentiality Agreement shall continue with respect to
confidential information provided in connection with this Agreement,
notwithstanding such expiration or termination, for the duration of the term of
this Agreement or until a new Confidentiality Agreement is entered into between
the Parties. To the extent there is a conflict between this Agreement and the
Confidentiality Agreement, the terms of this Agreement shall control.
 
(C)  The terms and conditions of this Agreement shall be considered
“Confidential Information” under the Confidentiality Agreement for which each of
Micron and Intel is considered a “Receiving Party” under such Confidentiality
Agreement.
 
8.14  Reimbursement of Singapore Joint Venture Company Start-Up Costs. The
Parties shall cause their respective Relatives that are Singapore Members to
cause the Singapore Joint Venture Company to reimburse the U.S. Joint Venture
Company for all costs and expenses incurred by the U.S. Joint Venture Company in
connection with the formation of the Singapore Joint Venture Company and the
planning for and start-up of the [***].
 
8.15  Dispute Resolution.
 
(A)  All disputes between the Parties over a purported breach of this Agreement
(each, a “Dispute”), shall be resolved as follows: the Parties shall first
submit the matter to the chief executive officers (or other senior executive
officers) of each of the Parties by providing notice of the Dispute to the
Parties. The chief executive officers (or other senior executives officers)
shall then make a good faith effort to resolve the Dispute. If they are unable
to resolve the Dispute within [***] of receiving notice of the Dispute (during
which [***] period, the chief executive officers (or other senior executive
officers) shall seek in good faith to hold at least [***] at which they shall
make a good faith effort to resolve the Dispute), then a civil action with
respect to the Dispute may be commenced, but only after the matter has been
submitted to JAMS for mediation as contemplated by Section 8.15(B).
 
(B)  If there is a Dispute, either Party may commence mediation by providing to
JAMS and the other Party a written request for mediation, setting forth the
subject of the Dispute and the relief requested. The Party will cooperate with
JAMS and with one another in selecting a mediator from JAMS panel of neutrals,
and in the scheduling the mediation proceedings. The Parties covenant that they
will participate in the mediation in good faith, and that they will share
equally in its costs. All offers, promises, conduct and statements, whether oral
or written, made in the course of the mediation by any of the Parties, their
agents, employees, experts and attorneys, and by the mediator and any JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any
 
14

--------------------------------------------------------------------------------


litigation or other proceeding involving the Parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation. Either Party may
seek equitable relief prior to the mediation to preserve the status quo pending
the completion of that process. Except for such an action to obtain equitable
relief, neither Member may commence a civil action with respect to a Dispute
until after the completion of the initial mediation session, or [***] after the
date of filing the written request for mediation, whichever occurs first.
Mediation may continue after the commencement of a civil action, if the Parties
so desire. The provisions of this Section may be enforced by any court of
competent jurisdiction, and the Party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the Party against whom enforcement is ordered.
 
8.16  Certain Matters.
 
(A)  Intel Matter or Intel Singapore Matter. If a Deadlock occurs under any
Applicable Joint Venture Agreement with respect to an Intel Matter or Intel
Singapore Matter, the Parties shall, or shall cause their respective Relatives
to, as applicable, resolve such Intel Matter or Intel Singapore Matter in the
manner specified by the Authorized Representative of Intel or Intel Singapore,
as applicable, provided that Intel and its Relatives have contributed [***]
under all of the Applicable Joint Venture Agreements of [***] Capital
Contributions under Article 2 of such Applicable Joint Venture Agreements prior
to and including the date of such resolution.
 
(B)  Micron Matter or Micron Singapore Matter. If a Deadlock occurs under any
Applicable Joint Venture Agreement with respect to a Micron Matter or Micron
Singapore Matter at any time [***], the Parties shall, or shall cause their
respective Relatives to, as applicable, resolve such Micron Matter or Micron
Singapore Matter in the manner specified by the Authorized Representative of
Micron or Micron Singapore, as applicable, provided that Micron and its
Relatives, have contributed [***] under all of the Applicable Joint Venture
Agreements of [***] Capital Contributions under Article 2 of such Applicable
Joint Venture Agreements prior to and including the date of such resolution (for
purposes of this Section, a Shortfall Amount under any such Applicable Joint
Venture Agreement caused by Micron or any of its Relatives, as appropriate,
shall be deemed to have been contributed by Micron or its Relatives, as
appropriate, if a Mandatory Shortfall Note under such Applicable Joint Venture
Agreement in respect of such Shortfall Amount under the Applicable Joint Venture
Agreement is outstanding and has been outstanding for less than eighteen (18)
months). In no event shall Micron or Intel permit, or allow their respective
Relatives to permit, the location selection or incentive negotiation with
respect to the Next Eligible Fab to occur [***] without the unanimous approval
of the Board of Managers of the Applicable Joint Venture under Section 6.3 of
the Applicable Joint Venture Agreement.
 
8.17  Authorized Representatives and Senior Authorized Representatives.
 
(A)  The Parties agree, and shall cause their respective Relatives to agree,
that, for the purposes of Article 17 of any Applicable Joint Venture Agreement,
the term “Authorized Representative” shall mean, with respect to any Intel
Member, the general manager of Intel’s
 
15

--------------------------------------------------------------------------------


memory products group and, with respect to any Micron Member, the general
manager of Micron’s memory products group.
 
(B)  The Parties agree, and shall cause their respective Relatives to agree,
that, for the purposes of Article 17 of any Applicable Joint Venture Agreement,
the term “Senior Authorized Representative” shall mean, with respect to any
Intel Member, the principal executive officer of Intel and, with respect to any
Micron Member, the principal executive officer of Micron.
 
8.18  Certain Interpretive Matters.
 
(A)  Unless the context requires otherwise, (i) all references to Sections,
Articles, Appendices or Schedules are to Sections, Articles, Appendices or
Schedules of or to this Agreement, (ii) each of the Schedules will apply only to
the corresponding Section or subsection of this Agreement, (iii) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with GAAP, except as modified by the definition of “Modified
GAAP,” (iv) words in the singular include the plural and vice versa, (v) the
term “including” means “including without limitation,” and (vi) the terms
“herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Agreement as a whole and not to any individual section or
portion hereof. All references to “$” or dollar amounts will be to lawful
currency of the United States of America. All references to “$” or dollar
amounts, or “%” or percent or percentages, shall be to precise amounts and not
rounded up or down. All references to “day” or “days” will mean calendar days.
 
(B)  No provision of this Agreement will be interpreted in favor of, or against,
any of the Parties by reason of the extent to which any such Party or its
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft of this Agreement or
such provision.
 


 


 



16

--------------------------------------------------------------------------------



Intel/Micron Confidential


IN WITNESS WHEREOF, the undersigned being the Parties to this Omnibus Agreement
have executed this Agreement as of the date and year first above written.
 


 
INTEL CORPORATION
 
 
By: _/s/ Ravi Jacob_____________ 
 
Name: __Ravi Jacob____________  
 
Title:   Vice President FES, Treasurer
   
MICRON TECHNOLOGY, INC.
 
 
By: __/s/ W.G. Stover, Jr._______ 
 
Name: _W.G. Stover, Jr.________  
 
Title:  V.P. of Finance and CFO___ 







 


 
THIS IS THE SIGNATURE PAGE FOR THE
OMNIBUS AGREEMENT
ENTERED INTO BY AND BETWEEN
INTEL CORPORATION AND MICRON TECHNOLOGY, INC.
 



--------------------------------------------------------------------------------



APPENDIX A
 
DEFINITIONS
 
“[***]% Dissolution Right” shall have the meaning set forth in Section 4.3 of
this Agreement.
 
“[***]% Purchase Right” shall have the meaning set forth in Section 3.2 of this
Agreement.
 
“Actual Performance Projection” for an Applicable Joint Venture shall mean, with
respect to either the number of [***] or [***] for any given [***] Fiscal
Quarter, a projection thereof derived by [***], or the [***], such Applicable
Joint Venture and its Subsidiaries for the most recent [***] (whether or not
such [***] Fiscal Quarters are consecutive [***] Fiscal Quarters) in which there
was not an Operating Metric Event; provided, however, that if, prior to such
[***] Fiscal Quarter, [***], there [***] Actual Performance Projection and the
provisions of paragraph (B)(1)(c) and (B)(2)(c) of the definition of Applicable
Projection [***].
 
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
 
“Aggregate Applicable Projection” means (i) with respect to a number of [***],
the [***] of the Applicable Projections for all of the Applicable Joint Ventures
and (ii) with respect to a [***], the [***] for all of the Applicable Joint
Ventures.
 
“Aggregate Committed Capital” means, for a Party, on a given date, the sum of
(1) the aggregate amount of the Committed Capital of such Party under all
Applicable Joint Venture Agreements on such date, and (2) the aggregate amount
of the Committed Capital of such Party’s Relatives under all Applicable Joint
Venture Agreements on such date.
 
“Agreement” shall have the meaning set forth in the preamble of this Agreement.
 
“Applicable Joint Venture” or “Applicable Joint Ventures” means the entities
listed on Schedule 1, as such Schedule may be amended from time to time by the
unanimous written agreement of the Parties.
 
“Applicable Joint Venture Agreements” means the agreements listed on Schedule 1,
as such Schedule may be amended from time to time by the unanimous written
agreement of the Parties.
 
“Applicable Law” means any laws, statutes, rules, regulations, ordinances,
orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity (as defined under any Applicable Joint
Venture Agreement).
 
“Applicable Percentage” shall be [***]% with respect to any [***] Fiscal Quarter
ending on or prior to the Transition Date and [***]% thereafter.
 
Appendix A-1

--------------------------------------------------------------------------------


“Applicable Projection” for an Applicable Joint Venture with respect to any
[***] Fiscal Quarter means:
 
(A)  if the Approved Business Plan under the Applicable Joint Venture Agreement
for such Applicable Joint Venture for such [***] Fiscal Quarter is an Undisputed
Approved Business Plan, the projection set forth in such Undisputed Approved
Business Plan under such Applicable Joint Venture Agreement; and
 
(B)  if the Approved Business Plan under the Applicable Joint Venture Agreement
for such Applicable Joint Venture for such [***] Fiscal Quarter is a Disputed
Approved Business Plan under such Applicable Joint Venture Agreement, the
projection determined as follows:
 
(1)  in the case of the projection of [***], the Applicable Projection shall be
[***]:
 
(a)  the [***] Undisputed Approved Business Plan under such Applicable Joint
Venture Agreement (including, in the case of any [***] Fiscal Quarter [***]), if
there is an Undisputed Approved Business Plan under such Applicable Joint
Venture Agreement originally submitted for a prior year, but which included a
projection that covered such [***] Fiscal Quarter,
 
(b)  the [***] Disputed Approved Business Plan under such Applicable Joint
Venture Agreement ([***]), and
 
(c)  the [***]; provided, however, that this clause (c) shall not apply with
respect to [***], if the U.S. Joint Venture Company and any of the Applicable
Joint Ventures has [***] set forth in [***] prior to the date of determination
and [***];
 
(2)  in the case of the projection of [***], the Applicable Projection shall be
[***]:
 
(a)  the weighted average cost [***] Undisputed Approved Business Plan under
such Applicable Joint Venture Agreement (including, in the case of any [***]
Fiscal Quarter [***]), if there is an Undisputed Approved Business Plan under
such Applicable Joint Venture Agreement originally submitted for a prior year,
but which included a projection that covered such [***] Fiscal Quarter,
 
(b)  the weighted average cost [***] Disputed Approved Business Plan under such
Applicable Joint Venture Agreement ([***]), and
 
(c)  the weighted average cost [***].
 
“Associated Assets” means, with respect to any Fab, the Joint Venture Equipment
(as defined in the Applicable Joint Venture Agreement relating to such Fab),
inventory and other tangible personal property owned by the Applicable Joint
Venture or any of its Subsidiaries and located at that Fab on the date of the
Liquidating Event or Triggering Event, as applicable, or thereafter and all
rights and obligations pursuant to contracts, permits, governmental approvals
 
Appendix A-2

--------------------------------------------------------------------------------


and governmental concessions and incentives associated with such Fab, Joint
Venture Equipment (as defined in the Applicable Joint Venture Agreement relating
to such Fab), inventory or other tangible personal property, including all
liabilities exclusively associated with such Fab, except for assets sold or
disposed of in any of the following transactions that occurs after the
Liquidating Event or Triggering Event, as applicable: (a) the sale of inventory
in the ordinary course; (b) the sale or other disposition of obsolete or surplus
equipment or other assets to third parties in the ordinary course in
arm’s-length transactions; and (c) the sale of any other asset with the approval
of the Board of Managers under the Applicable Joint Venture Agreement. Any
transfer of Associated Assets under this Agreement shall include the assumption
by the transferee of the liabilities exclusively associated with such Fab.
 
“Authorized Representative” shall have the meaning set forth in Section 8.17(A)
of this Agreement.
 
“Balance Sheet Metric Event” means, with respect to any given U.S. Fiscal
Quarter, the occurrence of either of the following:
 
(A)  any event, circumstance or occurrence ([***]) that the Parties [***] and
that is of [***] and that causes the [***] of the Applicable Joint Ventures and
their Subsidiaries, determined in accordance with [***],[***], to [***] over
such [***] Fiscal Quarter [***] (excluding any [***] to Members under any
Applicable Joint Venture Agreement); or
 
(B)  any event, circumstance or occurrence ([***]) that the Parties [***] and
that is of [***] and that causes the [***] of the Applicable Joint Ventures and
their Subsidiaries, [***],[***], to [***], as of the end of such [***] Fiscal
Quarter, [***] the Applicable Joint Ventures and their Subsidiaries projected in
the currently-effective Approved Business Plans under the Applicable Joint
Venture Agreements (excluding [***]).
 
“Boise Supply Agreement” means that certain agreement, dated as of the Effective
Date, between Micron and the U.S. Joint Venture Company to supply products to
the U.S. Joint Venture Company.
 
“[***] Determination Date” shall mean the [***] Determination Date.
 
“[***] Value” means with respect to any asset, property or entity, the “[***]
Value” as defined in the relevant Applicable Joint Venture Agreement.
 
“Confidentiality Agreement” shall have the meaning set forth in Section 8.13(A)
of this Agreement.
 
“Conforming Wafer” means a NAND Flash Memory Wafer with greater than
[***] percent ([***]%) functional die, or that is otherwise accepted by a
Member.
 
“Critical Deadlock” means an Omnibus Agreement Deadlock about how to address the
circumstances giving rise to an Initial Operating Metric Event or a Balance
Sheet Metric Event, provided that:
 
Appendix A-3

--------------------------------------------------------------------------------


(A)  such Omnibus Agreement Deadlock (1) is not with respect to a Micron Matter
or an Intel Matter, (2) is not with respect to a matter within the scope of the
provisions of any of subsections (1) - (13) of Section 6.3(A), Section 6.3(B),
Section 6.3(C) or Section 7.4 under any Applicable Joint Venture Agreement, and
(3) does not relate to a proposal to require any Capital Contributions under any
Applicable Joint Venture Agreement or Member Debt Financing under any Applicable
Joint Venture Agreement;
 
(B)  the Omnibus Agreement Deadlock about how to address the circumstances
giving rise to such Initial Operating Metric Event or Balance Sheet Metric
Event, as applicable, has not been resolved within [***] of the occurrence of
such Omnibus Agreement Deadlock, as applicable; and
 
(C)  with respect to an Omnibus Agreement Deadlock about how to address the
circumstances giving rise to an Initial Operating Metric Event, there has not
been a Subsequent Operating Metric Cure within the following [***] Fiscal
Quarters after such Initial Operating Metric Event.
 
“Cure Period” shall have the meaning set forth in Section 7.1(B) of this
Agreement.
 
“Defaulting Party” shall have the meaning set forth in Section 7.1(A) of this
Agreement.
 
“Dispute” shall have the meaning set forth in Section 8.15(A) of this Agreement.
 
“Dissolving Member Event” shall mean any event, circumstance or occurrence, the
proximate cause of which is an action taken by the Party (or a Relative or
Affiliate of such Party) who has sent a notice pursuant to Section 4.2(A) or
Section 4.2(C) that is sent after the occurrence of a Balance Sheet Metric
Event. A Party shall not be deemed to have taken any action solely as a result
of (a) the voting of the Managers under any Applicable Joint Venture Agreement
appointed by such Party or such Party’s Relatives to the Board of Managers or
the members of any committee appointed by such Party or such Party’s Relatives
or (b) actions of any Seconded Employee under any Applicable Joint Venture
Agreement, employee or officer of any Applicable Joint Venture (other than an
action taken by any Seconded Employee under any Applicable Joint Venture
Agreement at the specific direction of the Party or such Party’s Relative that
employs him or her).
 
“Domestic Facilities Company” means a U.S. Facilities Company or a Domestic
Facilities Company under any Applicable Joint Venture Agreement.
 
“Draft” shall have the meaning set forth in Section 5.4(A) of this Agreement.
 
“Draft Administrator” shall have the meaning set forth in Section 5.4(B) of this
Agreement.
 
“Draft Commencement Date” shall have the meaning set forth in Section 5.4(D) of
this Agreement.
 
Appendix A-4

--------------------------------------------------------------------------------


“Economic Interest” means, for each Party, a percentage determined from time to
time by dividing the Aggregate Committed Capital of such Party at the time of
determination by the Aggregate Committed Capital of all Parties at the time of
determination.
 
“Effective Date” shall mean January 6, 2006.
 
“Election Notice” shall have the meaning set forth in Section 4.2(B)(2) of this
Agreement.
 
“Event of Default” shall have the meaning set forth in Section 7.1(A) of this
Agreement.
 
“Fab” means a “Fab” under any Applicable Joint Venture Agreement.
 
“Fab Draft Period” shall have the meaning set forth in Section 5.4(A) of this
Agreement.
 
“Facility” means a Fab and its Associated Assets that are owned or leased by an
Applicable Joint Venture or any Subsidiary of such Applicable Joint Venture.
 
“Facilities Company” means a Domestic Facilities Company or a Foreign Facilities
Company.
 
“First Drafter” shall have the meaning set forth in Section 5.4(B) of this
Agreement.
 
“First Singapore Fab” means the initial Fab that is, or is to be, located in
Singapore and owned or leased by the Singapore Joint Venture Company as
contemplated by the Singapore Initial Business Plan existing on the date of this
Agreement.
 
“Foreign Facilities Company” shall have the meaning set forth in Section 6.1.
 
“Foreign Facilities Company Member” shall have the meaning set forth in Section
6.1.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“IMFS Agreement” shall have the meaning set forth in the preamble of this
Agreement.
 
“IMFT Agreement” shall have the meaning set forth in the preamble of this
Agreement.
 
“Initial Operating Metric Event” means the occurrence of an Operating Metric
Event during [***]. For purposes of this Agreement, any Initial Operating Metric
Event shall be deemed to occur on the [***].
 
“Intel” shall have the meaning set forth in the preamble of this Agreement.
 
“Intel Exercise Notice” shall have the meaning set forth in Section 5.2(C) of
this Agreement.
 
Appendix A-5

--------------------------------------------------------------------------------


“Intel Matter” or “Intel Singapore Matter” means selecting the location for the
[***] and negotiating all financial and property incentives with the applicable
Governmental Authorities under the Applicable Joint Venture Agreement with
respect to the [***].
 
“Intel Member” means Intel and any Relative of Intel that is a Member under any
Applicable Joint Venture Agreement.
 
“Intel Purchase Option” shall have the meaning set forth in Section 5.2(C) of
this Agreement.
 
“Intel Singapore” means Intel Technology Asia Pte Ltd, a private limited company
organized under the laws of Singapore.
 
“Joint Venture Products” means “Joint Venture Products” under any Applicable
Joint Venture Agreement.
 
“Later Liquidating Event” shall have the meaning set forth in Section 5.2(B) of
this Agreement.
 
“Lehi Fab” means the Fab contemplated by the U.S. Initial Business Plan to be
built out by the U.S. Joint Venture Company or one of its Subsidiaries at Lehi,
Utah.
 
“Liquidating Event” means anything that is a “Liquidating Event” under any
Applicable Joint Venture Agreement.
 
“Majority Purchase Right” shall have the meaning set forth in Section 3.1 of
this Agreement.
 
“Manufacturing Committee” shall have the meaning set forth in Section 1.2(A) of
this Agreement.
 
“Master Agreement” means that certain Master Agreement, by and between Intel and
Micron, dated as of November 18, 2005.
 
“Metric Event” shall have the meaning set forth in Section 4.2 of this
Agreement.
 
“Micron” shall have the meaning set forth in the preamble of this Agreement.
 
“Micron Exercise Notice” shall have the meaning set forth in Section 5.3(B) of
this Agreement.
 
“Micron Matter” or “Micron Singapore Matter” means selecting the location for
the Next Eligible Fab and negotiating all financial and property incentives with
the applicable Governmental Authorities under the Applicable Joint Venture
Agreement with respect to the Next Eligible Fab.
 
“Micron Member” means Micron or its Relative that is a Member under the
Applicable Joint Venture Agreement.
 
Appendix A-6

--------------------------------------------------------------------------------


“Micron [***] Exercise Notice” shall have the meaning set forth in Section 5.1A
of this Agreement.
 
“Micron [***] Purchase Option” shall have the meaning set forth in Section 5.1A
of this Agreement.
 
“Micron Purchase Option” shall have the meaning set forth in Section 5.3(B) of
this Agreement.
 
“Micron Singapore” means Micron Semiconductor Asia Pte. Ltd., a private limited
company organized under the laws of Singapore.
 
“Modified GAAP” means United States generally accepted accounting principles as
in effect from time to time, except that: (i) stock-related expenses (including
stock options, restricted stock, stock appreciation rights, restricted stock
units, stock purchase programs or any award based on equity of Micron or Intel)
associated with the seconded individuals to an Applicable Joint Venture will not
be recorded or disclosed in the financial statements of such Applicable Joint
Venture; and (ii) the value of any asset contributed or otherwise transferred to
an Applicable Joint Venture from a Member under the Applicable Joint Venture
Agreement shall be the value as agreed upon by the Members under such Applicable
Joint Venture Agreement at the time of the contribution or transfer, as
applicable, and, if such asset is to be depreciated or amortized under GAAP, the
useful life and method of depreciation or amortization for such assets shall be
determined by applying the accounting policies used by the Applicable Joint
Venture for like assets.
 
“MTV Assets” means the Associated Assets at the Fab located at the [***].
 
“MTV Lease” shall have the meaning ascribed to such term in the Master
Agreement.
 
“NAND Flash Memory Wafer” shall have the meaning set forth in the IMFT
Agreement.
 
“[***]” means the first Fab that is, or is to be, owned or leased by an
Applicable Joint Venture, any of its Subsidiaries or any Facilities Company that
is not an Applicable Joint Venture other than the [***].
 
“Non-Defaulting Party” shall have the meaning set forth in Section 7.1(B) of
this Agreement.
 
“Notice of Default” shall have the meaning set forth in Section 7.1(B) of this
Agreement.
 
“Omnibus Agreement Deadlock” means the first day on which each of the following
has occurred:
 
(A) One Party shall have delivered to the other Party a notice stating that it
has determined that there exists a disagreement among the Parties or their
respective Relatives that are Members of any Applicable Joint Venture, as
applicable, regarding a proposal from one Party
 
 
Appendix A-7

--------------------------------------------------------------------------------


or its Relative, as appropriate, about how to address the circumstances giving
rise to an Initial Operating Metric Event or a Balance Sheet Metric Event (the
“Initial Deadlock”).
 
(B) For a period of [***] following the occurrence of an Initial Deadlock, the
Parties shall, and shall cause their respective Relatives, as appropriate, to,
seek in good faith to hold at least [***] at which they shall make a good faith
effort to resolve the Initial Deadlock. To the extent practicable, the Parties
shall, and shall cause their respective Relatives, as appropriate, to, seek to
resolve the matter in a manner consistent with the Approved Business Plan of the
relevant Applicable Joint Venture. The meetings shall be held at the time and
place agreed to by the Parties, or if the Parties are unable to agree, at a time
and place determined by the chief executive officers of the Parties on at least
[***] written notice.
 
(C) There exists a disagreement among the Parties or their respective Relatives
that are Members of any Applicable Joint Venture, as applicable, regarding
resolution of the Initial Deadlock following the expiration of the [***] period
provided for in paragraph (B).
 
“Operating Metric Event” means, with respect to any [***] Fiscal Quarter, the
occurrence of either of the following:
 
(A)  the [***] the Applicable Joint Ventures and their Subsidiaries in such
[***] Fiscal Quarter is [***] the Applicable Percentage [***] in the Aggregate
Applicable Projection for such [***] Fiscal Quarter; or
 
(B)  the [***] the Applicable Joint Ventures and their Subsidiaries in such
[***] Fiscal Quarter is [***] the Applicable Percentage [***] in the Aggregate
Applicable Projection for such [***] Fiscal Quarter.
 
In comparing either the [***] or the [***] to the Aggregate Applicable
Projection, as provided in subsections (A) and (B) above, [***] that are, or are
to be, [***] the U.S. Joint Venture Company [***] shall be [***] (1) in [***]
and (2) [***] the Aggregate Applicable Projection.
 
“Operational Fab” means a Fab that is an Operational Fab under any Applicable
Joint Venture Agreement.
 
“Party” or “Parties” shall have the meaning set forth in the preamble of this
Agreement.
 
“Person” or “Persons” means any natural person and any corporation, firm,
partnership, trust, estate, limited liability company, or other entity resulting
from any form of association.
 
“Planning Subcommittee” shall have the meaning set forth in Section 1.2(B) of
this Agreement.
 
“Premises” shall have the meaning ascribed to such term in the [***].
 
“Purchase Options” shall have the meaning set forth in Section 5.6 of this
Agreement.
 
Appendix A-8

--------------------------------------------------------------------------------


“Relative” or “Relatives” means, with respect to each Party, the entities listed
as such Member’s Relatives on Schedule 2, as such Schedule may be amended from
to time by (i) the unanimous written agreement of the Parties or (ii) as
necessary to reflect any transferee in a Transfer under any Applicable Joint
Venture Agreement permitted by and in accordance with Section 12.2 of any of the
Applicable Joint Venture Agreements; provided, however, that no Applicable Joint
Venture will be deemed to be a Relative of either Party and no Person shall be
deemed to be a Relative of itself.
 
“Remaining Facility” shall have the meaning set forth in Section 5.4(A) of this
Agreement.
 
“Remaining Facility Purchase Offer” shall have the meaning set forth in Section
5.5 of this Agreement.
 
“Second Drafter” shall have the meaning set forth in Section 5.4(D) of this
Agreement.
 
“Senior Authorized Representative” shall have the meaning set forth in Section
8.17(B) of this Agreement.
 
“Singapore Joint Venture Company” means IM Flash Singapore, LLP.
 
“Subsequent Operating Metric Cure” means, with respect to any Initial Operating
Metric Event, the [***] the Applicable Joint Ventures of [***] (a) which [***]
at any [***], and (b) in which the Applicable Joint Ventures [***] Operating
Metric Event (i.e. an Operating Metric Event described in subparagraph (A) of
the definition of “Operating Metric Event” if the Initial Operating Metric Event
occurred under subparagraph (A), and an Operating Metric Event described in
subparagraph (B) thereof, if the Initial Operating Metric Event occurred under
subparagraph (B)) in either of [***].
 
“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
 
“Transition Date” means the earlier of the [***] anniversary of the Effective
Date and the date on which the [***] becomes an Operational Fab producing not
less than [***] Wafer Starts per week.
 
“Triggering Event” means anything that is a Triggering Event under any
Applicable Joint Venture Agreement.
 
“U.S. Facilities Company” shall have the meaning set forth in Section 16.1 of
the IMFT Agreement.
 
“Wafer” means a silicon wafer.
 
Appendix A-9

--------------------------------------------------------------------------------


“Wafer Start” means the initial Wafer introduction to a process flow. When the
context requires reference to a quantity of “Wafer Starts,” such term shall be
expressed in 300 millimeter diameter equivalents.
 
“Wholly-Owned Subsidiary” of a Person means a Subsidiary, all of the shares of
stock or other ownership interests of which are owned, directly or indirectly
through one or more intermediaries, by such Person, other than a nominal number
of shares or a nominal amount of other ownership interests issued in order to
comply with requirements that such shares or interests be held by one or more
other Persons, including requirements for directors’ qualifying shares or
interests, requirements to have or maintain two or more stockholders or equity
owners or other similar requirements.
 


Appendix A-10

--------------------------------------------------------------------------------



APPENDIX B
 
 
MANUFACTURING COMMITTEE


Manufacturing Committee Charter
 
A Manufacturing Committee and Planning Subcommittee are formed by the Parties to
perform certain consultative functions in relation to, and to formulate
recommendations for the coordination of production among, the Applicable Joint
Ventures and their Members, as more particularly set forth herein.
 
A. Purpose and Functions of the Manufacturing Committee.
 
The primary purpose of the Manufacturing Committee is to review certain proposed
plans and actions and to formulate recommendations for the coordination of
production among the Applicable Joint Ventures as specified herein. In addition,
the Manufacturing Committee shall consult with the Members of the Applicable
Joint Ventures concerning Product roadmap and loading, output and assembly and
testing strategies. The Manufacturing Committee’s functions shall include:
 
1. Review and consultation with the respective Members under each of the
Applicable Joint Venture Agreements and the respective Board of Managers of the
Applicable Joint Ventures, as appropriate, concerning the performance and
projected performance of such Applicable Joint Venture against the Operating
Plan under its Applicable Joint Venture Agreement and Performance Criteria
(including projected cost, capacity, cycle-time, yield and quality) under such
plan on a quarterly basis.
 
2. Review and consultation with the respective Members under each of the
Applicable Joint Venture Agreements and the respective Board of Managers of the
Applicable Joint Ventures, as appropriate, concerning proposed adjustments to
the Probed Wafer Cost Forecast and the Projected Output Forecast, all as
specified in the Approved Business Plan under any Applicable Joint Venture
Agreement.
 
3. Review and consultation with the respective Members under each of the
Applicable Joint Venture Agreements and the respective Board of Managers of the
Applicable Joint Ventures, as appropriate, of such Applicable Joint Venture’s
monthly updates and reports of performance compared to the Operating Plan
(including the Manufacturing Plan, Assembly Plan and Test Plan) under its
Applicable Joint Venture Agreement and performance compared to the ramp plan.
 
4. Review and consultation with the respective Members under each of the
Applicable Joint Venture Agreements and the respective Board of Managers of the
Applicable Joint Ventures, as appropriate, concerning such Applicable Joint
Venture’s quarterly update of the Operating Plan under its Applicable Joint
Venture Agreement and its Proposed Loading Plan.
 
5. Review and consultation with the respective Members under each of the
Applicable Joint Venture Agreements and the respective Board of Managers of the
Applicable Joint Ventures, as appropriate, concerning such Applicable Joint
Venture’s proposed Operating Plan (annually) under its Applicable Joint Venture
Agreement, including but not limited to the Applicable Joint Venture’s proposed
operating and capital expenditure plan.
 
Appendix B-1

--------------------------------------------------------------------------------


6. Review and consultation with the respective Members under each of the
Applicable Joint Venture Agreements and the respective Board of Managers of the
applicable Joint Ventures, as appropriate, concerning such Applicable Joint
Venture’s packaging, assembly and test strategy.
 
7. Review and consultation with the respective Members under each of the
Applicable Joint Venture Agreements and the respective Board of Managers of the
applicable Joint Ventures, as appropriate, concerning such Applicable Joint
Venture’s proposals for project related services and secondment.
 
8. Serve as an advice forum on best known methods and regarding manufacturing,
assembly and testing process and operations, with the goal of improved
production performance and ramp issue resolution.
 
9. Review the reports, analyses, summaries and recommendations of the Planning
Subcommittee and perform such other duties with respect to the Planning
Subcommittee as specified herein.
 
10. Such other functions as the Applicable Joint Venture and its Members may
specify by written consent.
 
B. Membership and Procedure.
 

 
1.
Membership on Manufacturing Committee.

 
a. Number and Appointment of Manufacturing Committee Members. The Manufacturing
Committee shall have eight (8) voting members, or such other number as the
Parties may specify by written consent, and, in addition, non-voting members
consisting of the members of the Planning Subcommittee designated from time to
time in accordance with Section D.1.a. of this Manufacturing Committee Charter.
The voting members shall be the U.S. Intel Executive Officer and the U.S. Micron
Executive Officer, if any, with the remaining voting members being appointed
one-half by Micron and one-half by Intel. Unless the Parties otherwise specify,
the voting members of the Manufacturing Committee appointed by each Party shall
include:
 

 
1.
A planning manager having factory tactical planning, loading and scheduling
experience, including logistics;

 

 
2.
A manufacturing finance officer or director or business officer; and

 

 
3.
A director with manufacturing, strategic factory capacity, materials, purchasing
and demand planning experience.

 
Appendix B-2

--------------------------------------------------------------------------------


The qualifications of any individual appointed by Intel or Micron to serve on
the Manufacturing Committee shall be determined in the discretion of Intel or
Micron, respectively. The initial voting members appointed by Intel and Micron
to the Manufacturing Committee shall be named within thirty (30) days of the
Effective Date.
 
b. Removal and Vacancies. Each person having the right to appoint a member of
the Manufacturing Committee in accordance with this Section shall also have the
right, in its sole discretion, to remove such member at any time by delivery of
written notice to the other person. Any vacancy on the Manufacturing Committee
for any reason (including as a result of the death, resignation, retirement or
removal pursuant to this Section of any member of the Manufacturing Committee)
shall be filled by the person that appointed such member of the Manufacturing
Committee. Unless a member of the Manufacturing Committee resigns, dies, retires
or is removed in accordance with this Section, he or she shall hold office until
a successor shall have been duly appointed by the appointing person.
 

 
2.
Additional Attendees at Manufacturing Committee Meetings. The Chief Financial
Officer and the Planning Manager of the Applicable Joint Ventures may attend
meetings of the Manufacturing Committee, but shall not be deemed members of the
Manufacturing Committee. In addition, the Manufacturing Committee may establish
rules with respect to the attendance at the Manufacturing Committee meetings of
staff and other invitees.

 
 

 
3.
Chairman of the Manufacturing Committee. Intel and Micron acting together shall
annually appoint the U.S. Intel Executive Officer or U.S. Micron Executive
Officer, if any, or any other person on a rotating basis to serve as the
chairman of the Manufacturing Committee (the “Chairman”). The Chairman shall
preside at all meetings of the Manufacturing Committee and shall have such other
duties and responsibilities as may be assigned to him or her by the
Manufacturing Committee. The Chairman may delegate to the other executive
officer, if any, authority to chair any meeting, either on a temporary or a
permanent basis. The Chairman shall determine the agenda of each meeting of the
Manufacturing Committee, but the other executive officer, if any, and any member
of the Manufacturing Committee shall have the right to request that additional
items be included in the agenda for any meeting and such items shall be included
in the agenda and presented for discussion. The Chairman shall not have the
power to end discussion on an agenda item, unless termination of the discussion
is agreed to by a majority of the voting Committee members present at the
meeting.

 
 

 
4.
Meetings of the Manufacturing Committee; Quorum; Voting. The Manufacturing
Committee shall hold meetings at least once per calendar quarter at such times
and at such locations as the Manufacturing Committee may establish. The presence
of the U.S. Intel Executive Officer and U.S. Micron Executive Officer, if any,
and at least two (2) voting members of the Manufacturing Committee appointed by
each of Intel and Micron, in person or by

 
Appendix B-3

--------------------------------------------------------------------------------


telephone conference or by other means of communications acceptable to the
Manufacturing Committee, shall be necessary and sufficient to constitute a
quorum for the purpose of taking action at any meeting of the Manufacturing
Committee. No action taken by the Manufacturing Committee at any meeting shall
be valid unless the requisite quorum is present. An action of the Manufacturing
Committee shall be effective only if approved by a majority of the voting
members of the Manufacturing Committee present at the meetings who were
appointed by Intel and by a majority of the voting members of the Manufacturing
Committee present at the meetings who were appointed by Micron.
 

 
5.
Failure to Reach Agreement.

 
a. If any Party determines that any matter described in Section A hereto has not
been acted upon by the Manufacturing Committee with the result desired by such
Party, then such Party may notify the other Party thereof and a Dispute under
the Omnibus Agreement shall be deemed to have occurred with respect to such
matter and the Manufacturing Committee shall proceed as specified in Section
8.15 of the Omnibus Agreement and as follows. The Manufacturing Committee shall
then have a ten (10) day period during which it shall hold at least one (1)
additional meeting at which it shall make a good faith effort to resolve the
Dispute. The additional meetings shall be held at the time and place agreed to
by the members of the Manufacturing Committee, or if the members are unable to
agree, at a time and place determined by the Chairman of the Manufacturing
Committee, on at least two (2) days’ written notice.
 
b. If the Manufacturing Committee fails to resolve the Dispute during such ten
(10) day period the matter shall then be resolved in accordance with Section
8.15 of the Omnibus Agreement.
 

 
6.
Notice; Waiver. The regular meetings of the Manufacturing Committee shall be
held upon not less than five (5) Business Days’ written notice under the Omnibus
Agreement. Additional meetings of the Manufacturing Committee shall be held (A)
at such other times as may be determined by the Manufacturing Committee, (B) at
the request of at least two (2) voting members of the Manufacturing Committee or
the U.S. Intel Executive Officer or U.S. Micron Executive Officer, if any, upon
not less than five (5) Business Days’ written notice or (C) in accordance with
Section 5, following a failure by the Manufacturing Committee to adopt or reject
a proposal for action presented to it. For purposes of this Section, notice may
be provided via facsimile, e-mail or any other manner provided in Section 8.1 of
the Omnibus Agreement, or telephonic notice to each member of the Manufacturing
Committee (which notice shall be provided to the other members of the
Manufacturing Committee by the requesting members of the Manufacturing
Committee). The presence of any member of the Manufacturing Committee at a
meeting (including by means of telephone conference or other means of
communications acceptable to the Manufacturing Committee) shall constitute a
waiver of notice of the meeting with respect to such

 
Appendix B-4

--------------------------------------------------------------------------------


member of the Manufacturing Committee, unless such member of the Manufacturing
Committee declares at the meeting that such member of the Manufacturing
Committee objects to the notice as having been improperly given.
 

 
7.
Action without a Meeting. On any matter that is to be approved by the
Manufacturing Committee, the Manufacturing Committee may take such action
without a meeting, without prior notice and without approval if a consent or
consents in writing, setting forth the action so taken, shall be signed by the
voting members of the Manufacturing Committee that would be necessary to
authorize or take such action at a meeting at which all the voting members of
the Manufacturing Committee were present and voted.

 

 
8.
Meetings by Telecommunications. Unless the Manufacturing Committee determines
otherwise, members of the Manufacturing Committee shall have the right to
participate in all meetings of the Manufacturing Committee by means of a
telephone conference or similar communications equipment by means of which all
persons participating in the meeting can hear each other at the same time and
participation by such means shall constitute presence in person at a meeting.

 

 
9.
Compensation of Members of the Manufacturing Committee. The members of the
Manufacturing Committee, in their capacity as such, shall not receive
compensation. Each Party shall bear the cost and expenses incurred by its
appointed members of the Manufacturing Committee (acting in their capacity as
members of the Manufacturing Committee).

 
C. Purpose and Functions of the Planning Subcommittee.
 
The primary purposes of the Planning Subcommittee are to review reports and
analyses produced by the manufacturing planning personnel of the Applicable
Joint Ventures and formulate recommendations for the coordination of production
among the Applicable Joint Ventures to be submitted to the Manufacturing
Committee for approval and action and to consult with the Manufacturing
Committee and each of the Applicable Joint Ventures. The Planning Subcommittee’s
functions shall include: 
 
1. Collecting data from Intel, Micron and each of the Applicable Joint Ventures;
 
2. Review and consultation with the Manufacturing Committee and the Applicable
Joint Ventures concerning the objectives and functions of the Manufacturing
Committee.
 
3. Develop and present recommendations to the Manufacturing Committee consistent
with the objectives and functions of the Manufacturing Committee.
 
4. Such other functions as the Manufacturing Committee may specify.
 
Appendix B-5

--------------------------------------------------------------------------------


D. Membership and Procedure.
 

 
1.
Membership on Planning Subcommittee.

 
a. Number and Appointment of Planning Subcommittee Members. The Planning
Subcommittee shall consist of the following members: one (1) individual who is
not a voting member of the Manufacturing Committee appointed by each of Micron
and Intel (the “Party Representative”); one (1) individual who is not a voting
member of the Manufacturing Committee appointed together by Micron and Intel
from the U.S. Joint Venture Company (the “U.S. JV Representative”) and one (1)
individual who is not a voting member of the Manufacturing Committee from each
of the Applicable Joint Ventures other than the U.S. Joint Venture Company (the
“Applicable JV Representative”) that the Parties shall cause their respective
Relatives that are Members under the Applicable Joint Venture Agreements, as
appropriate, to appoint together.
 
The qualifications of an individual appointed to serve on the Planning
Subcommittee shall be determined in the discretion of the person(s) appointing
such individuals. The initial members of the Planning Subcommittee shall be
named within thirty (30) days of the date of the Omnibus Agreement.
 
b. Removal and Vacancies. Each person having the right to appoint a member of
the Planning Subcommittee in accordance with this Section shall also have the
right, in its sole discretion, to remove such member at any time by delivery of
written notice to the other person; provided that if such member is appointed
jointly, then such member shall serve for a term of one calendar year and shall
remain in office until removed by either person that appointed such member
following the expiration of his or her term or until removed by both persons
that appointed such member during his or her term. Any vacancy on the Planning
Subcommittee for any reason (including as a result of the death, resignation,
retirement or removal pursuant to this Section of any member of the Planning
Subcommittee) shall be filled by the person that appointed such member of the
Planning Subcommittee; provided that if such member was appointed jointly, then
the vacancy must by filled by a new member appointed by both persons. Unless a
member of the Planning Subcommittee resigns, dies, retires or is removed in
accordance with this Section, he or she shall hold office until a successor
shall have been duly appointed by the appointing person.
 

 
2.
Additional Attendees at Planning Subcommittee Meetings. The Planning
Subcommittee may establish rules with respect to the attendance at the Planning
Subcommittee meetings of staff and other invitees, although any rules
established by the Planning Subcommittee are subject to change by the
Manufacturing Committee.

 

 
3.
Chairman of the Planning Subcommittee. The Parties shall jointly appoint one (1)
individual to be the “chair” of the Planning Subcommittee (the “Subcommittee
Chairman”). The Subcommittee Chairman shall serve for a

 
Appendix B-6

--------------------------------------------------------------------------------


term of one calendar year and shall remain in office until removed by either
Party following the expiration of his or her term or until removed by both
Parties during his or her term. Any vacancy in the office of the Subcommittee
Chairman for any reason (including as a result of the death, resignation,
retirement or removal of the Subcommittee Chairman pursuant to this Section)
shall be filled by an individual jointly appointed by the Parties. The
Subcommittee Chairman shall preside at all meetings of the Planning Subcommittee
and shall have such other duties and responsibilities as may be assigned to him
or her by the Planning Subcommittee. The Subcommittee Chairman may delegate to
another individual appointed to the Planning Subcommittee authority to chair any
meeting, either on a temporary or a permanent basis. The Subcommittee Chairman
shall determine the agenda of each meeting of the Planning Subcommittee, but the
Manufacturing Committee and any member of the Planning Subcommittee shall have
the right to request that additional items be included in the agenda for any
meeting and such items shall be included in the agenda and presented for
discussion. The Subcommittee Chairman shall not have the power to end discussion
on an agenda item, unless termination of the discussion is agreed to by a
majority of the Planning Committee members present at the meeting.
 

 
4.
Voting. With respect to any matters to be voted upon by the Planning
Subcommittee, each of the Party Representatives shall have a number of votes
equal to two times the number of U.S. JV Representative or Applicable JV
Representatives on the Planning Subcommittee, or if there are no U.S. JV
Representative and Applicable JV Representatives, each of the Party
Representatives shall have one (1) vote. Each other member of the Planning
Subcommittee shall have one (1) vote.

 
5. Compensation of Members of the Planning Subcommittee. The members of the
Planning Subcommittee, in their capacity as such, shall not receive
compensation. Each Party shall, and shall cause its respective Relatives that
are Members under an Applicable Joint Venture Agreement to bear the cost and
expenses incurred by its appointed members of the Planning Subcommittee;
provided that if such member of the Planning Subcommittee has been appointed
jointly by the Members under any Applicable Joint Venture Agreement, then Intel
and Micron shall cause their respective Relatives that are Members under such
Applicable Joint Venture Agreement to cause the costs and expenses incurred with
respect to such jointly appointed member to be borne by the relevant Applicable
Joint Venture
 
Appendix B-7

--------------------------------------------------------------------------------


 
  
Schedule 2-1

--------------------------------------------------------------------------------

